             Case 5:21-cv-00768 Document 1 Filed 08/13/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

APPLIANCE LIQUIDATION OUTLET,                     §
LLC                                               §
     Plaintiff,                                   §
                                                  §
v.                                                §    Civil Action No. 5:21-cv-00768
                                                  §
AXIS SUPPLY CORPORATION                           §
ABKOT PROPERTIES LLC,                             §
      Defendants.                                 §

                                  NOTICE OF REMOVAL

        Defendant Axis Supply Corporation (“Axis”) hereby files this Notice of Removal pursuant

to 28 U.S.C. §§ 1441 and 1446, and in support states as follows:

                                  STATE COURT ACTION

        1.     On August 6, 2021, Plaintiff Appliance Liquidation Outlet, LLC (“ALO”) filed an

Original Petition in the 150th Judicial District Court of Bexar County, Texas, Cause No. 2021-CI-

5956.

        2.     In that Original Petition, ALO asserted claims against Axis and Abkot Properties

LLC (“Abkot”) for state common law trademark infringement and unfair competition, and for

unfair competition, false advertising, and violations of the Anti-Cybersquatting Consumer

Protection Act under 15 U.S.C. §§ 1125(a), (d).

                               TIMELINESS AND CONSENT

        3.     On August 7, 2021, Axis was served with citation and a copy of the Original

Petition. This Notice of Removal is therefore timely, having been filed within thirty days after

Axis’s receipt, through service or otherwise, of a copy ALO’s pleadings asserting claims against

it. 28 U.S.C. § 1446(b).




NOTICE OF REMOVAL                                                                         PAGE 1
             Case 5:21-cv-00768 Document 1 Filed 08/13/21 Page 2 of 4




       4.      This Notice of Removal also complies with the unanimity requirement of 28 U.S.C.

§ 1446(b)(2)(A), as Abkot expressly consents to and joins in the removal of this action.

                                  GROUNDS FOR REMOVAL

       5.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 because ALO

brings various claims under the Lanham Act, 15 U.S.C. §§ 1125(a), (d). See McCarrell v.

Offers.com LLC, No. 1:19-CV-00112-LY, 2019 WL 3220009 at * 2 (W.D. Tex. July 16, 2019);

see also Original Petition ¶¶ 24-32. In addition, the Court has jurisdiction under 15 U.S.C.

§ 1121(a), which confers original jurisdiction upon this Court for all actions arising under the

Lanham Act. See 15 U.S.C. § 1121(a).

       6.      The Court has supplemental jurisdiction over ALO’s state law claims. 28 U.S.C.

§ 1367.

                                              VENUE

       7.      Pursuant to 28 U.S.C. § 1441(a), venue is proper in this Court because the Court is

part of the district and division embracing the place where this action is currently pending.

                                             NOTICE

       8.      Axis will give notice of the filing of this Notice of Removal to all parties of record

pursuant to 28 U.S.C. § 1446(d). Axis will also file with the clerk of the state court and will serve

upon all counsel of record a notice of the filing of this Notice of Removal.

                           EXHIBITS TO NOTICE OF REMOVAL

       9.      Attached hereto as Exhibit A is a true and correct copy of the docket sheet, and all

documents on file in this matter in the 150th District Court, Bexar County, Texas, including all

pleadings and process served upon Axis. No other pleadings, process, or orders have been served

on Axis or filed in the state court litigation at the time this Notice of Removal was filed.




NOTICE OF REMOVAL                                                                               PAGE 2
             Case 5:21-cv-00768 Document 1 Filed 08/13/21 Page 3 of 4




                                           PRAYER

       Defendant Axis Supply Corporation, pursuant to the statutes cited herein and in conformity

with the requirements set forth in 28 U.S.C. § 1446, hereby removes this action from the 150th

District Court of Bexar County, Texas to this Court.

                                            Respectfully submitted,

                                            By: /s/ James G. Ruiz
                                               James G. Ruiz
                                               State Bar No. 17385860
                                               WINSTEAD PC
                                               401 Congress Ave., Suite 2100
                                               Austin, Texas 78701
                                               (512) 370-2818
                                               (512) 370-2850- Fax
                                               jruiz@winstead.com

                                                ATTORNEY FOR DEFENDANT AXIS
                                                SUPPLY CORPORATION




NOTICE OF REMOVAL                                                                         PAGE 3
            Case 5:21-cv-00768 Document 1 Filed 08/13/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2021, a true and correct copy of the foregoing was
electronically served on all attorneys of record.


                                               /s/James G. Ruiz
                                               James G. Ruiz




NOTICE OF REMOVAL                                                                      PAGE 4
